



KERR-McGEE CORPORATION
BENEFITS RESTORATION PLAN
(Amended and Restated Effective August 8, 2019)









--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
ARTICLE I PURPOSE1
ARTICLE II DEFINITIONS1
2.01Accrued Benefit    1
2.02Affiliate    1
2.03Basic Defined Benefit Plan Benefit    2
2.04Beneficiary    2
2.05Board of Directors    2
2.06Code    2
2.07Committee    2
2.08Company    2
2.09Defined Benefit Plan    2
2.10ERISA    2
2.11Effective Date    2
2.12Eligible Employee    2
2.13KMG Change of Control    2
2.14Limited 415 Participant    2
2.15Limits of the Code    3
2.16Nondiscrimination Rules    3
2.17Participant    3
2.18Personal Wealth Account    3
2.19Plan    3
2.20Restored Defined Benefit Plan Benefit    3
2.21Retirement Choice Accrued Benefit    3
2.22Section 16 Officers    3
2.23Senior Executive Group    3
2.24Senior Executive Group Member    4
2.25Separation from Service    4
ARTICLE III ELIGIBILITY AND PARTICIPATION4
ARTICLE IV PROVISIONS FOR BENEFITS4
ARTICLE V AMOUNT OF BENEFITS4
5.01Restored Defined Benefit Plan Benefits    4
5.02Restored Benefits    5
5.03Payment to Beneficiary    5
5.04Supplement to the Plan    5
ARTICLE VI PAYMENT OF BENEFITS6
6.01Payment of Restored Defined Benefit Plan Benefit    6
6.02Payment Under Defined Benefit Plan Before 2009    7
6.03Specified Employees    7
ARTICLE VII ADMINISTRATION7


i    

--------------------------------------------------------------------------------





7.01Administration by Committee    7
7.02Rules of Conduct    7
7.03Legal, Accounting, Clerical and Other Services    7
7.04Records of Administration    8
7.05Expenses    8
7.06Indemnification    8
7.07Liability    8
7.08Claims Review Procedures    8
ARTICLE VIII GENERAL PROVISIONS11
8.01Plan Amendment, Suspension and/or Termination    11
8.02Plan Not an Employment Contract    12
8.03Non-alienation of Benefits    12
8.04Provisions relating to the KMG Change of Control    13
8.05Special Payment Situations    13
8.06Termination of Employment    14
8.07Duty to Provide Data    15
8.08Tax Consequences Not Guaranteed    15
8.09Tax Withholding    15
8.10Beneficiary Designations    15
8.11Incompetency    16
8.12Severability    16
8.13Governing Law    16


ii    

--------------------------------------------------------------------------------






KERR-McGEE CORPORATION
BENEFITS RESTORATION PLAN

ARTICLE I
PURPOSE
The purpose of the Plan is to provide benefits which are not payable to an
Eligible Employee under the Defined Benefit Plan because of benefit limitations
under the Code. The Plan as set forth herein constitutes an amendment and
restatement of the Plan as in effect immediately prior to the Effective Date in
order to modify certain provisions of the Plan related to Plan administration.
This amendment and restatement of the Plan shall be effective as of the
Effective Date.
With respect to Participants other than Limited 415 Participants, the Plan is
intended as an unfunded plan to be maintained primarily for the purpose of
providing deferred compensation for a “select group of management or highly
compensated employees” within the meaning of such phrase for purposes of
Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA, and as such it is intended
that the Plan be exempt from the participation and vesting, funding, and
fiduciary responsibility requirements of Title I of ERISA. The Plan is also
intended to qualify for simplified reporting under U.S. Department of Labor
Regulation Section 2530.104-23, which provides for an alternative method of
compliance for plans described in such regulation. With respect to Limited 415
Participants, the portion of the Plan that provides benefits to such Limited 415
Participants solely due to limitations applicable to the Defined Benefit Plan by
reason of Code Section 415 is intended to be treated as a separate plan that is
an “excess benefit plan” within the meaning of such phrase for purposes of
Sections 3(36) and 4(b)(5) of ERISA. Moreover, the Plan is intended to comply
with the requirements of Code Section 409A for nonqualified deferred
compensation plans to the extent applicable. The Plan is not intended to satisfy
the tax qualification requirements of Code Section 401(a).

ARTICLE II    
DEFINITIONS
The masculine gender, where appearing in the Plan, shall be deemed to include
the feminine gender, the single may include the plural, and vice versa, unless
the context clearly indicates to the contrary. Where capitalized words and
phrases appear in the Plan, they shall have the respective meanings set forth
below.

2.01    Accrued Benefit. The term “Accrued Benefit” shall have the meaning
assigned to such term under the Defined Benefit Plan.

2.02    Affiliate.
(a)
Any corporation other than the Company (i.e., either a subsidiary corporation or
an affiliated or associated corporation of the Company), which together with the
Company is a member of a “controlled group” of corporations;

(b)
Any organization with which the Company is under “common control”;

(c)
Any organization which together with the Company is an “affiliated service
group”;

(d)
A limited liability company wholly owned by the Company; or

(e)
Any foreign affiliate of the Company which is covered by an agreement under
Section 3121(1) of the Code; as those terms are used in Code Sections 414(b),
414(c), 414(m), and 406(a), respectively.


2.03    Basic Defined Benefit Plan Benefit. The amount payable to the
Participant under the Defined Benefit Plan after reduction to comply with the
Limits of the Code.

2.04    Beneficiary. The beneficiary or beneficiaries designated by the
Participant, in accordance with Section 8.10, to receive any amounts
distributable under the Plan upon death.

2.05    Board of Directors. The Board of Directors of the Company.

2.06    Code. The Internal Revenue Code of 1986, as amended from time to time
and related IRS notices, rules and regulations.

2.07    Committee. The committee appointed by the Board to administer the Plan;
provided, however, that if the Board has not appointed a committee, then each
reference herein to the “Committee” shall instead refer to the Board.

2.08    Company. Anadarko Petroleum Corporation, as the successor to Kerr-McGee
Corporation, or its successor in interest.

2.09    Defined Benefit Plan. Kerr-McGee Corporation Retirement Plan or its
successor plan.

2.10    ERISA. The Employee Retirement Income Security Act of 1974, as amended.

2.11    Effective Date. August 8, 2019, as to this amendment and restatement of
the Plan.

2.12    Eligible Employee. Any employee of the Company or an Affiliate whose
benefit under the Defined Benefit Plan is limited by the Limits of the Code.

2.13    KMG Change of Control. The acquisition prior to the Effective Date of
Kerr-McGee Corporation by the Company as its wholly-owned subsidiary.

2.14    Limited 415 Participant. Any employee of the Company or an Affiliate
whose benefit under the Defined Benefit Plan is limited by the limitation
imposed by Code Section 415 and who has not otherwise been designated as a
Participant in the Plan by the Committee pursuant to the provisions of Article
III hereof.

2.15    Limits of the Code. The limitations imposed under the Code, which shall
include by example but not by limitation Code Sections 401(a)(17) and/or 415, on
the amount of benefits which may be earned or paid under the Defined Benefit
Plan, including limitations that vary based upon the form of retirement income
elected under the Defined Benefit Plan. From and after the Effective Date, the
term “Limits of the Code” shall also include any amendment to the Defined
Benefit Plan that is adopted on or after the Effective Date and that is
expressly identified in connection with its adoption as an amendment that is
intended to reduce or limit accruals under the Defined Benefit Plan with respect
to a participant therein who is a “highly compensated employee” (as defined in
Code Section 414(q)) due to the application of the Nondiscrimination Rules.
Notwithstanding the preceding provisions of this Section 2.15, with respect to a
Limited 415 Participant, for all purposes of the Plan (other than for the
purpose of computing the Basic Defined Benefit Plan Benefit for such Limited 415
Participant), the term “Limits of the Code” shall mean solely the limitation
imposed by Code Section 415 on the amount of benefits which may be earned or
paid under the Defined Benefit Plan.

2.16    Nondiscrimination Rules. The nondiscrimination rules set forth in Code
Section 401(a)(4), Code Section 410(b) or other provisions of the Code that are
applicable to the Defined Benefit Plan and that are intended to prevent
discrimination in favor of “highly compensated employees” (as defined in Code
Section 414(q)).

2.17    Participant. An Eligible Employee of the Company or an Affiliate who
meets the requirements to participate in the Plan in accordance with the
provisions of Article III hereof. The term “Participant” shall include a Limited
415 Participant except where expressly provided otherwise in the Plan.

2.18    Personal Wealth Account. The term “Personal Wealth Account” shall have
the meaning assigned to such term under the Twenty-Eighth Supplement to the
Defined Benefit Plan.

2.19    Plan. Kerr-McGee Corporation Benefits Restoration Plan, as amended from
time to time.

2.20    Restored Defined Benefit Plan Benefit. A Participant’s benefit, if any,
provided under Section 5.01 hereof attributable to the reduction in the
Participant’s Defined Benefit Plan benefit in compliance with the Limits of the
Code.

2.21    Retirement Choice Accrued Benefit. The term “Retirement Choice Accrued
Benefit” shall have the meaning assigned to such term under the Defined Benefit
Plan.

2.22    Section 16 Officers. A Participant who is subject to Section 16 of the
Securities and Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder.

2.23    Senior Executive Group. Participants designated by the Chairman of the
Board of Directors of Kerr-McGee Corporation prior to the KMG Change of Control
to be a member of the Senior Executive Group.

2.24    Senior Executive Group Member. A participant in the Senior Executive
Group.

2.25    Separation from Service. The Participant’s separation from service with
the Company and all Affiliated Entities within the meaning of Code Section 409A.

ARTICLE III    
ELIGIBILITY AND PARTICIPATION
Each employee of the Company or an Affiliate who was a Participant in the Plan
immediately prior to the Effective Date shall continue as a Participant in the
Plan as of the Effective Date.
From and after the Effective Date, any Eligible Employee shall be a Participant
only if the Committee (a) determines that such Eligible Employee is a member of
a select group of management or highly compensated employees of the Company or
its Affiliates for purposes of Title I of ERISA and (b) designates such Eligible
Employee as a Participant. Notwithstanding the foregoing, any employee of the
Company or an Affiliate whose benefit under the Defined Benefit Plan is limited
by the limitation imposed by Code Section 415 and who is not otherwise
designated by the Committee as a Participant pursuant to the preceding sentence
shall automatically participate in the Plan as a Limited 415 Participant.
In addition, any employee who, prior to the KMG Change of Control, was (a) a
participant in the Defined Benefit Plan and (b) a Senior Executive Group Member,
was deemed to have been eligible to participate in the Plan on the day prior to
the KMG Change of Control, whether or not benefits under the Defined Benefit
Plan were limited by the Code.

ARTICLE IV    
PROVISIONS FOR BENEFITS
Benefits provided by the Plan shall constitute general obligations of the
Company and its Affiliates and shall at all times be subject to the claims of
the general creditors of the Company and its Affiliates if any such Affiliate is
also the employer of the Participant, in accordance with the terms hereof. No
amounts in respect of such benefits shall be set aside or held in trust and no
recipient of any benefit shall have any right to have the benefit paid out of
any particular assets of the Company and its Affiliates; provided, however, that
nothing herein shall be construed to prevent a transfer of funds to a grantor
trust for the purpose of paying benefits or any part thereof as directed by the
Committee under the Plan. The amount payable shall not be in addition to any
benefit payable under any supplement to the Plan.

ARTICLE V    
AMOUNT OF BENEFITS

5.01    Restored Defined Benefit Plan Benefits. If the amount payable to the
Participant from the Defined Benefit Plan is subject to the Limits of the Code,
and any subsequent modifications thereto, the amount by which such benefit is so
limited shall be provided for such Participant under the Plan. The amount
payable shall not be in addition to any benefit payable under any supplement to
the Plan. In calculating the amounts payable under the Plan, such calculation
shall be made under the terms of the Defined Benefit Plan without the Limits of
the Code; provided, however, that the Restored Defined Benefit Plan Benefits of
a Participant who has a Personal Wealth Account shall be based upon such
Participant’s Retirement Choice Accrued Benefit (if any, and only to the extent
such Participant has not previously received a benefit under the Plan that
relates to such Participant’s Retirement Choice Accrued Benefit) and such
Participant’s Accrued Benefit under the Twenty-Eighth Supplement to the Defined
Benefit Plan. Further, the Restored Defined Benefit Plan Benefits based upon the
Participant’s Accrued Benefit under the Twenty-Eighth Supplement to the Defined
Benefit Plan shall be calculated as the difference between the balance that
would have been in the Participant’s Personal Wealth Account determined without
reduction to comply with the Limits of the Code and his Accrued Benefit under
the Twenty-Eighth Supplement to the Defined Benefit Plan. However, for the
purposes of the Plan, amounts deferred by the Participant under the Kerr-McGee
Corporation Executive Deferred Compensation Plan that would have been included
in “covered compensation” under the Defined Benefit Plan had such amounts been
paid to the Participant will be includable in compensation in calculations to
determine Restored Defined Benefit Plan Benefits. Notwithstanding any provision
in the Plan to the contrary, if a Participant has received a payment under the
Plan with respect to a Restored Defined Benefit Plan Benefit and such
Participant subsequently accrues an additional Restored Defined Benefit Plan
Benefit, then such additional Restored Defined Benefit Plan Benefit shall be
reduced to the extent necessary to eliminate any duplication of benefits with
respect to the payment such Participant previously received under the Plan.

5.02    Restored Benefits. Regardless whether a Participant’s Basic Defined
Benefit Plan Benefit is subject to Limits of the Code, such Participant shall
still be entitled to receive the excess of the Basic Defined Benefit Plan
Benefit as provided under Section 8.04 over the amount, if any, payable under
the Defined Benefit Plan. Notwithstanding anything to the contrary, benefits
payable under this Section shall be deemed to constitute Restored Defined
Benefit Plan Benefits.

5.03    Payment to Beneficiary. In the event any benefit payable upon a
Participant’s death to a Beneficiary under the Defined Benefit Plan prior to
commencement of the Basic Defined Benefit Plan Benefit thereunder is subject to
the Limits of the Code, the amount by which such benefit is so limited shall be
payable to the Participant’s Beneficiary pursuant to the terms and conditions of
Section 6.01 herein.

5.04    Supplement to the Plan. The Supplement which is attached hereto shall be
a part of the Plan for all purposes, and, unless specifically stated to the
contrary in the Supplement, the terms of the Plan shall control and provide the
basis for administration of the Supplement.

ARTICLE VI    
PAYMENT OF BENEFITS

6.01    Payment of Restored Defined Benefit Plan Benefit. Subject to Sections
6.02 and 6.03, the form of the benefit payable under Article V shall be a cash
lump sum payment that is made within 90 days after the date of the Participant’s
Separation from Service. The lump sum payment described in the preceding
sentence shall be defined as the sum of the following amounts to the extent
applicable to the Participant: (a) the Tax-Equalized Lump Sum (as defined
below); and (b) the lump sum payment amount of the Restored Defined Benefit Plan
Benefits with respect to the Participant’s Accrued Benefit under the
Twenty-Eighth Supplement to the Defined Benefit Plan. The Tax-Equalized Lump Sum
shall be equal to “A” divided by “B”, where:
“A” equals a single lump sum amount that is the actuarial equivalent (determined
using (i) the 30-year Treasury Rate for the September preceding the first day of
the calendar year in which the lump sum amount under this Section 6.01 is paid
and (ii) the mortality table specified in IRS Revenue Ruling 2001-62) of a
monthly annuity for the life of the Participant equal to (A) the Net Restoration
Benefit, multiplied by (B) the Tax Factor, divided by (C) the Adjustment Factor
(all as defined below); and
“B” equals the product of (i) 100% minus the maximum marginal federal income tax
rate for married individuals filing joint returns for the calendar year during
which the lump sum amount under this Section 6.01 is paid and (ii) 100% minus
the maximum marginal state income tax rate, if any, for married individuals
filing joint returns in the state of the Participant’s residence for the
calendar year during which the lump sum amount under this Section 6.01 is paid.
For purposes of “A” above, the following terms shall have the following
meanings:
“Adjustment Factor” means the sum of (i) the percentage of each monthly payment
of the Net Restoration Benefit multiplied by the Tax Factor that would not be
taxable as a return of principal determined based on the tax exclusion ratio
rules promulgated by the Internal Revenue Service (the “Tax Exclusion Ratio”)
and (ii) the product of (A) 100% minus the Tax Exclusion Ratio and (B) the Tax
Factor;
“Net Restoration Benefit” means the Participant’s Restored Defined Benefit Plan
Benefits with respect to the Participant’s Accrued Benefit under the Defined
Benefit Plan (other than the Twenty-Eighth Supplement to the Defined Benefit
Plan) determined on a monthly basis for the life of the Participant; and
“Tax Factor” means the product of (i) 100% minus the second highest marginal
federal income tax rate for married individuals filing joint returns for the
calendar year during which the lump sum amount under this Section 6.01 is paid
and (ii) 100% minus the maximum marginal state income tax rate, if any, for
married individuals filing joint returns in the state of the Participant’s
residence for the calendar year during which the lump sum amount under this
Section 6.01 is paid.
Except as specifically provided otherwise herein, any actuarial adjustment to a
Restored Defined Benefit Plan Benefit hereunder shall be computed using the same
actuarial assumptions used on the corresponding Basic Defined Benefit Plan
Benefit.

6.02    Payment Under Defined Benefit Plan Before 2009. If a Participant (a)
incurred a Separation from Service after December 31, 2004 and (b) received or
commenced receipt of any pension benefits payment under the Defined Benefit Plan
at any time before January 1, 2009, such Participant (or his Beneficiary)
received his benefits under the Plan in a cash lump sum payment that was made
within 90 days after the date that benefits were paid, or commenced to be paid,
under the terms of the Defined Benefit Plan. If a Participant (a) incurred a
Separation from Service after December 31, 2004 and (b) did not receive or
commence receipt of any pension benefits payment under the Defined Benefit Plan
at any time before January 1, 2009, such Participant (or his Beneficiary)
received his benefits under the Plan in a cash lump sum payment that was made
within 90 days after December 31, 2008. If a Participant incurred a Separation
from Service before January 1, 2005, such Participant (or his Beneficiary) shall
receive his benefits under the Plan in a cash lump sum payment within 90 days
after the date that benefits are paid, or commence to be paid, under the terms
of the Defined Benefit Plan, regardless of whether or not such benefits are
paid, or commence to be paid, under the Defined Benefit Plan before January 1,
2009.

6.03    Specified Employees. Notwithstanding anything in the Plan to the
contrary, if the payment of any benefit under this Article VI would be subject
to taxation under Code Section 409A because the timing of such payment is not
delayed to the extent required under Code Section 409A for a Specified Employee
upon his Separation from Service, then if the Participant is a Specified
Employee, any such payment that the Participant would otherwise be entitled to
receive during the first six months following his Separation from Service shall
be accumulated and paid, within 90 days after the date that is six months
following the date of his Separation from Service, or such earlier date upon
which such amount can be paid or provided under Code Section 409A without being
subject to such additional taxes and interest such as, for example, due to the
death of Participant.

ARTICLE VII    
ADMINISTRATION

7.01    Administration by Committee. The Committee shall be the plan
administrator, except that for all matters (including, without limitation,
interpretation of the Plan) directly relating to participation, claims or
benefits associated with individuals who are then Section 16 Officers, the
Committee shall be the Executive Compensation Committee of the Occidental
Petroleum Corporation.

7.02    Rules of Conduct. The Committee shall adopt such rules for the conduct
of its business and the administration of the Plan as it considers desirable,
provided they do not conflict with the provisions of the Plan.

7.03    Legal, Accounting, Clerical and Other Services. The Committee may
authorize one or more if its members or any agent to act on its behalf and may
contract for legal, accounting, clerical and other services to carry out the
Plan. The Company shall pay all expenses of the Committee.

7.04    Records of Administration. The Committee shall keep records reflecting
the administration of the Plan which shall be subject to audit by the Company.

7.05    Expenses. The expenses of administering the Plan shall be borne by the
Company.

7.06    Indemnification. The officers and directors of the Company, members of
the Committee, and any employees of the Company who administer the Plan
(including in-house counsel who interprets the Plan) shall be indemnified and
held harmless by the Company against and from any and all loss, cost, liability,
or expense that may be imposed upon or reasonably incurred by them in connection
with or resulting from any claim, action, suit, or proceeding to which they may
be a party or in which they may be involved by reason of any action taken or
failure to act under the Plan and against and from any and all amounts paid by
them in settlement with the Company’s written approval or paid by them in
satisfaction of a judgment in any such action, suit, or proceeding. The
foregoing provision shall not be applicable to any person if the loss, cost,
liability, or expense is due to such person’s fraud or willful misconduct.

7.07    Liability. No member of the Board of Directors or of the Committee shall
be liable for any act or action, whether of commission or omission, taken by any
other member, or by any officer, agent, or employee of the Company or of any
such body, nor, except in circumstances involving his bad faith, for anything
done or omitted to be done by himself.

7.08    Claims Review Procedures.
(a)
Filing a Claim. A Participant or his authorized representative may file a claim
for benefits under the Plan (hereafter, referred to as a “Claimant”). Any claim
must be in writing and submitted to the Committee at such address as may be
specified from time to time. Claimants will be notified in writing of approved
claims, which will be processed as claimed. A claim is considered approved only
if its approval is communicated in writing to the Claimant.

(b)
Denial of Claim. In the case of the denial of a claim respecting benefits paid
or payable with respect to a Participant, a written notice will be furnished to
the Claimant within 90 days of the date on which the claim is received by the
Committee. If special circumstances (such as for a hearing) require a longer
period, the Claimant will be notified in writing, prior to the expiration of the
90-day period, of the reasons for an extension of time; provided, however, that
no extensions will be permitted beyond 90 days after the expiration of the
initial 90-day period.

(c)
Reasons for Denial. A denial or partial denial of a claim will be dated and
signed by the Committee and will clearly set forth:

(1)
the specific reason or reasons for the denial;

(2)
specific reference to pertinent Plan provisions on which the denial is based;

(3)
a description of any additional material or information necessary for the
Claimant to perfect the claim and an explanation of why such material or
information is necessary; and

(4)
an explanation of the procedure for review of the denied or partially denied
claim set forth below, including the claimant’s right to bring a civil action
under ERISA Section 502(a) following an adverse benefit determination on review.

(d)
Review of Denial. Upon denial of a claim, in whole or in part, the Claimant or
his duly authorized representative will have the right to submit a written
request to the Committee for a full and fair review of the denied claim by
filing a written notice of appeal with the Committee within 60 days of the
receipt by the Claimant of written notice of the denial of the claim. A Claimant
or the Claimant’s authorized representative will have, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other



1

--------------------------------------------------------------------------------





information relevant to the Claimant’s claim for benefits and may submit issues
and comments in writing. The review will take into account all comments,
documents, records, and other information submitted by the Claimant relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.
If the Claimant fails to file a request for review within 60 days of the denial
notification, the claim will be deemed abandoned and the Claimant precluded from
reasserting it. If the Claimant does file a request for review, his request must
include a description of the issues and evidence he deems relevant. Failure to
raise issues or present evidence on review will preclude those issues or
evidence from being presented in any subsequent proceeding or judicial review of
the claim.
(e)
Decision Upon Review. The Committee will provide a prompt written decision on
review to the Claimant. If the claim is denied on review, the decision shall set
forth:

(1)
the specific reason or reasons for the adverse determination;

(2)
specific reference to pertinent Plan provisions on which the adverse
determination is based;

(3)
a statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the Claimant’s claim for benefits; and

(4)
a statement describing any voluntary appeal procedures offered by the Plan and
the Claimant’s right to obtain the information about such procedures, as well as
a statement of the Claimant’s right to bring an action under ERISA Section
502(a).

A decision will be rendered no more than 60 days after the Committee’s receipt
of the request for review, except that such period may be extended for an
additional 60 days if the Committee determines that special circumstances (such
as for a hearing) require such extension. If an extension of time is required,
written notice of the extension will be furnished to the Claimant before the end
of the initial 60-day period.
To the extent of its responsibility to review the denial of benefit claims, the
Committee will have full authority to interpret and apply in its discretion the
provisions of the Plan. The decision of the Committee will be final and binding
upon any and all Claimants, including, but not limited to, the Participant and
any other individual making a claim through him.
(f)
Other Procedures. Notwithstanding the foregoing, the Committee, in its
discretion, may adopt different procedures for different claims



2

--------------------------------------------------------------------------------





without being bound by past actions. Any procedures adopted, however, shall be
designed to afford a Claimant a full and fair review of his claim and shall
comply with applicable regulations under ERISA.
(g)
Finality of Determinations: Exhaustion of Remedies. To the extent permitted by
law, decisions reached under the claims procedures set forth in this Section
7.08 shall be final and binding on all parties. No legal action for benefits
under the Plan shall be brought unless and until the Claimant has exhausted his
remedies under this Section. In any such legal action, the Claimant may only
present evidence and theories which the Claimant presented during the claims
procedure. Any claims which the Claimant does not in good faith pursue through
the review stage of the procedure shall be treated as having been irrevocably
waived. Judicial review of a Claimant’s denied claim shall be limited to a
determination of whether the denial was an abuse of discretion based on the
evidence and theories the Claimant presented during the claims procedure. Any
suit or legal action initiated by a Claimant under the Plan must be brought by
the Claimant no later than one year following a final decision on the claim for
benefits by the Committee. The one-year limitation on suits for benefits will
apply in any forum where a Claimant initiates such suit or legal action.

(h)
Effect of Committee Action. The Plan shall be interpreted by the Committee in
accordance with the terms of the Plan and their intended meanings. However, the
Committee shall have the discretion to make any findings of fact needed in the
administration of the Plan, and shall have the discretion to interpret or
construe ambiguous, unclear or implied (but omitted) terms in any fashion they
deem to be appropriate in their sole judgment. The validity of any such finding
of fact, interpretation, construction or decision shall not be given de novo
review if challenged in court, by arbitration or in any other forum, and shall
be upheld unless clearly arbitrary or capricious. To the extent the Committee
has been granted discretionary authority under the Plan, the Committee’s prior
exercise of such authority shall not obligate it to exercise its authority in a
like fashion thereafter. If, due to errors in drafting, any Plan provision does
not accurately reflect its intended meaning, as demonstrated by consistent
interpretations or other evidence of intent, or as determined by the Committee
in its sole and exclusive judgment, the provision shall be considered ambiguous
and shall be interpreted by the Committee in a fashion consistent with its
intent, as determined by the Committee in its sole discretion. The Committee may
amend the Plan retroactively to cure any such ambiguity. This Section 7.08(h)
may not be invoked by any



3

--------------------------------------------------------------------------------





person to require the Plan to be interpreted in a manner which is inconsistent
with its interpretation by the Committee. All actions taken and all
determinations made in good faith by the Committee shall be final and binding
upon all persons claiming any interest in or under the Plan.

ARTICLE VIII    
GENERAL PROVISIONS

8.01    Plan Amendment, Suspension and/or Termination. The Board of Directors
may, by resolution, in its absolute discretion, from time to time, amend,
suspend or terminate in whole or in part, and if terminated, reinstate any or
all of the provisions of the Plan, except that no amendment, suspension or
termination may apply so as to decrease the payment to any Participant (or
Beneficiary) of any benefit under the Plan accrued prior to the effective date
of such amendment, suspension or termination. Upon termination of the Plan,
distribution of benefits shall be made to Participants and Beneficiaries in the
manner and at the time described in the Plan, unless one of the following
termination events occurs, in which case, all such amounts shall be distributed
in a lump sum upon termination, or upon the earliest date allowable under Code
Section 409A: (1) the Company’s termination and liquidation of the Plan within
12 months of a corporate dissolution taxed under Code Section 331, or with the
approval of a bankruptcy court; (2) the Company’s termination and liquidation of
the Plan pursuant to irrevocable action taken by the Company within the 30 days
preceding or 12 months following a change in control event (within the meaning
of Code Section 409A), provided that all agreements, methods, programs, and
other arrangements sponsored by the Company that arc aggregated under Code
Section 409A are terminated and liquidated with respect to each Participant that
experiences the change in control event; or (3) the Company’s termination and
liquidation of the Plan, provided that (a) the termination and liquidation does
not occur proximate to a downturn in the financial health of the Company, (b)
the Company terminates and liquidates all agreements, methods, programs, and
other arrangements sponsored by the Company that would be aggregated under Code
Section 409A if the same Participant had deferrals of compensation under all of
the agreements, methods, programs, and other arrangements sponsored by the
Company that are terminated and liquidated, (c) no payments in liquidation of
the Plan arc made within 12 months of the date the Company takes all necessary
action to irrevocably terminate and liquidate the Plan other than payments that
would have been payable absent the termination and liquidation, (d) all payments
are made within 24 months after the date the Company takes all necessary action
to irrevocably terminate and liquidate the Plan and (e) the Company does not
adopt a new plan that would be aggregated with any terminated and liquidated
plan under Code Section 409A if the same Participant participated in both plans,
at any time within three years following the date the Company takes all
necessary action to irrevocably terminate and liquidate the Plan.
The Board of Directors may delegate to an officer of the Company or Occidental
Petroleum Corporation, the authority to execute an amendment to the Plan that
has been approved by the Board of Directors.

8.02    Plan Not an Employment Contract. The Plan is strictly a voluntary
undertaking on the part of the Company and shall not constitute a contract
between the Company or its Affiliates and any Eligible Employee, or
consideration for, or an inducement or condition of, the employment of an
Eligible Employee. Nothing contained in the Plan shall give any Eligible
Employee the right to be retained in the service of the Company or its
Affiliates or to interfere with or restrict the right of the Company or its
Affiliates, which is hereby expressly reserved, to discharge or retire any
Eligible Employee at any time for any reason not prohibited by statute, without
the Company or its Affiliates being required to show cause for the termination.
Inclusion under the Plan will not give any Eligible Employee any right or claim
to any benefit hereunder except to the extent such right has specifically become
fixed under the terms of the Plan. The doctrine of substantial performance shall
have no application to Eligible Employees, Participants or Beneficiaries. Each
condition and provision, including numerical items, has been carefully
considered and constitutes the minimum limit on performance which will give rise
to the applicable right.

8.03    Non-alienation of Benefits. Except as provided in this Section and to
the extent permitted by law, benefits payable under the Plan shall not, without
Committee consent, be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, charge, garnishment, execution, or
levy of any kind, either voluntary or involuntary. An unauthorized attempt to
charge or otherwise dispose of any right to benefits payable shall be subject to
seizure by legal process resulting from any attempt by creditors of or claimants
against any Participant (or Beneficiary), or any person claiming under or
through the foregoing, to attach his interest under the Plan. The
anti-alienation restrictions of this Section 8.03 shall not apply to a
“qualified domestic relations order” as described in Code Section 414(p). The
Committee shall establish procedures to determine whether domestic relations
orders are “qualified domestic relation orders” and to administer distributions
under such qualified domestic relation orders. From and after the KMG Change of
Control, the Company and its Affiliates shall not withhold from amounts payable
to a Participant or his Beneficiary under the Plan any amount the Participant
may owe the Company or its Affiliates.

8.04    Provisions relating to the KMG Change of Control. Notwithstanding
anything to the contrary, following the KMG Change of Control, each Senior
Executive Group Member who was entitled prior to the KMG Change of Control to
participate in the Plan shall upon termination of employment following the KMG
Change of Control have a nonforfeitable right to benefits under the Plan. For
purposes of computing such benefits under Article V, each such Senior Executive
Group Member shall be credited with five additional years of service. For
purposes of computing such Senior Executive Group Member’s age for determining
when the payment of benefits commences under Article VI of the Plan, each such
Senior Executive Group Member’s age shall be determined by adding additional
years equal to the lesser of (i) five years or (ii) the number of years
necessary to bring such Senior Executive Group Member to age 65.

8.05    Special Payment Situations.
(a)
Missing Participant or Beneficiary. Payment of benefits to the person entitled
thereto may be sent by first class mail, address correction requested, to the
last known address on file with the Committee. If, within two months from the
date of issuance of the payment, the payment letter cannot be delivered to the
person entitled thereto or the payment has not been negotiated, the payment
shall be treated as forfeited. However, if the person to whom the benefit became
payable subsequently appears and identifies himself to the satisfaction of the
Committee, the amount forfeited (without earnings thereon) shall be distributed
to the person entitled thereto. The right of any person to restoration of a
benefit which was forfeited pursuant to this Section shall cease upon
termination of the Plan.

(b)
Private Investigators. If the Committee retains a private investigator or other
person or service to assist in locating a missing person, all costs incurred for
such services shall be charged against the benefit to which the missing person
was believed to be entitled and the benefit shall be reduced by the amount of
the costs incurred, except as the Committee may otherwise direct.

(c)
Delayed Payment. Payments to Participants or Beneficiaries may be postponed by
the Committee until any anticipated taxes, expenses or amounts to be paid under
a qualified domestic relations order have been paid in full or until it is
determined that such charges will not be imposed. A payment to a Participant or
Beneficiary may also be delayed in the event payment might defeat an adverse
potential or asserted claim by some other person to the payment. The cost
incurred by the Company in dealing with any such adverse claim shall be charged
against the benefit to which the claim relates, except as the Committee
otherwise directs. No delay may be made under this Section 8.05(c) if such delay
would result in taxation to the Participant under Code Section 409A.


8.06    Termination of Employment.
(a)
General Rule. A Participant’s employment with the Company or its Affiliates
shall terminate upon the first to occur of his resignation from or discharge by
the Company or its Affiliates (except as provided in subsection (c) with respect
to business dispositions) or his death or retirement. A Participant’s employment
shall not terminate on account of an authorized leave of absence, disability
leave, sick leave, vacation, on account of a military leave described in
subsection (b), or transfers between the Company and its Affiliates. However,
failure to return to work upon expiration of any leave of absence, sick leave,
disability leave, or vacation shall be considered a resignation effective as of
the expiration of such leave of absence, sick leave, disability leave, or
vacation.

(b)
Military Leaves. Any Participant who leaves the Company or its Affiliates
directly to perform service in the Armed Forces of the United States or in the
United States Public Health Service under conditions entitling the Participant
to reemployment rights, as provided in the laws of the United States, shall be
on military leave. A Participant’s military leave shall expire if the
Participant voluntarily resigns from the Company or its Affiliates during the
leave or if he fails to make application for reemployment within the period
specified by such law for the preservation of reemployment rights. In such
event, the individual’s employment shall be deemed to terminate by resignation
on the date the military leave expired.

(c)
Spinoffs. Except to the extent otherwise provided by Code Section 409A, if a
Participant ceases to be employed by the Company or its Affiliates because of
the disposition by the Company or its Affiliates of its interest in a
subsidiary, plant, facility or other business unit or if an entity which employs
a Participant ceases to be an Affiliate, such Participant’s employment shall be
considered terminated for all Plan purposes. This Section 8.06(c) shall not
apply to the extent it is overridden by any contrary or inconsistent provision
in applicable sales documents or any related documents, whether adopted before
or after the sale and any such contrary or inconsistent provision shall instead
apply and is hereby incorporated in the Plan by this reference.


8.07    Duty to Provide Data.
(a)
Data Requests. Every person with an interest in the Plan or claiming benefits
under the Plan shall furnish the Committee on a timely and accurate basis with
such documents, evidence or information as it considers necessary or desirable
for the purpose of administering the Plan. The Committee may postpone payment of
benefits (without accrual of interest) until such information and such documents
have been furnished.



4

--------------------------------------------------------------------------------





(b)
Addresses. Every person claiming a benefit under the Plan shall give written
notice to the Committee of his post office address and each change of post
office address. Any communication, statement or notice addressed to such a
person at his latest post office address as filed with the Committee will, on
deposit in the United States mail with postage prepaid, be as binding upon such
person for all purposes of the Plan as if it had been received, whether actually
received or not. If a person fails to give notice of his correct address, the
Committee, the Company and its Affiliates and Plan fiduciaries shall not be
obliged to search for, or to ascertain, his whereabouts.

(c)
Failure to Comply. If benefits which are otherwise currently payable cannot be
paid to the person entitled to the benefits because the individual has failed to
comply with this Section or other Plan provisions relating to claims for
benefits, any unpaid past due amount shall be forfeited on the individual’s
death or presumed death.


8.08    Tax Consequences Not Guaranteed. The Company does not warrant that the
Plan will have any particular tax consequences for Participants or Beneficiaries
and shall not be liable to them if tax consequences they anticipate do not
actually occur. The Company shall have no obligation to indemnify a Participant
or Beneficiary for lost tax benefits (or other damage or loss) in the event
benefits are cancelled as permitted under Section 8.01, accelerated, or because
of change in Plan design or funding; e.g., establishment of a “secular trust.”

8.09    Tax Withholding. The Company or other payor may withhold from a benefit
payment under the Plan any Federal, state or local taxes required by law to be
withheld with respect to such payment and may withhold such sum as the payor may
reasonably estimate as necessary to cover any taxes for which the Company may be
liable and which may be assessed with regard to such payment.

8.10    Beneficiary Designations. The Beneficiary designation for a Participant
shall be the same as his Beneficiary designation under the Defined Benefit Plan.
If no valid Beneficiary designation exists at the time of the Participant’s
death under the Defined Benefit Plan, then the designation of a Beneficiary will
follow the default provisions of the Defined Benefit Plan if the Participant is
a participant in the Defined Benefit Plan at the time of his death.
In the event an Eligible Employee, upon becoming a Participant, is not a
participant in the Defined Benefit Plan, he may file with the Committee (or its
delegate) a designation of one or more Beneficiaries to whom benefits otherwise
payable to the Participant shall be made prior to the complete distribution of
his benefits under the Plan. Such a Beneficiary designation shall be on the form
prescribed by the Committee and shall be effective when received and accepted by
the Committee. A Participant who is not a participant in the Defined Benefit
Plan may, from time to time, revoke or change his Beneficiary designation by
filing a new designation form with the Committee. The last valid designation
received by the Committee shall be controlling; provided, however, that no
Beneficiary designation, or change or revocation thereof, shall be effective
unless received prior to the Participant’s death, and shall not be effective as
of a date prior to its receipt or if the Participant is a participant in the
Defined Benefit Plan at the time of his death.
If no valid Beneficiary designation exists at the time of the Participant’s
death under the foregoing provisions of this Section 8.10 or if no designated
Beneficiary under this Plan survives the Participant, or if such designation
conflicts with applicable law, benefits shall be paid to the Participant’s
surviving lawful spouse, if any. If there is no surviving spouse, then payment
of benefits shall be made to the executor or administrator of the Participant’s
estate, or if there is no administration on Participant’s estate, in accordance
with the laws of descent and distribution. If the Committee is in doubt as to
the right of any person to receive such amount, it may direct that the amount be
paid into any court of competent jurisdiction in an interpleader action, and
such payment shall be a full and complete discharge of any liability or
obligation under the Plan to the full extent of such payment.

8.11    Incompetency. Any person receiving or claiming benefits under the Plan
shall be conclusively presumed to be mentally competent until the date on which
the Committee receives a written notice, in an acceptable form and manner, that
such person is incompetent and a guardian or other person legally vested with
the care of his estate has been appointed. If the Committee finds that any
person to whom a benefit is payable under the Plan is unable to care for his
affairs because of any disability or infirmity and no legal guardian of such
person’s estate has been appointed, any payment due may be paid to the spouse, a
child, a parent, a sibling, or to any person deemed by the Committee to have
incurred expense for such person otherwise entitled to payment. Any such payment
so made shall be a complete discharge of any liability therefore under the Plan.
If a guardian of the estate of any person receiving or claiming benefits under
the Plan shall be appointed by a court of competent jurisdiction, benefit
payments shall be made to such guardian, provided proper proof of appointment
and continuing qualification is furnished in the form and manner acceptable to
the Committee. Any such payment so made shall be a complete discharge of any
liability therefore under the Plan.

8.12    Severability. If any provision of the Plan is held invalid or illegal
for any reason, any illegality or invalidity shall not affect the remaining
provisions of the Plan, and the Plan shall be construed and enforced as if the
illegal or invalid provision had never been contained therein.
The Company shall have the privilege and opportunity to correct and remedy such
questions of illegality or invalidity by amendment.

8.13    Governing Law. The Plan is subject to ERISA, but is exempt from most
parts of ERISA since a part of the Plan is an excess benefit plan and the
balance of the Plan is an unfunded deferred compensation plan maintained for a
select group of management or highly compensated employees. In no event shall
any references to ERISA in the Plan be construed to mean that the Plan is
subject to any particular provisions of ERISA. The Plan shall be governed and
construed in accordance with federal law and the laws of the State of Texas,
without regard to its conflicts of law provisions, except to the extent such
laws are preempted by ERISA.
[Signature on the following page.]






5

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Anadarko Petroleum Corporation has caused the Plan (as
amended and restated) to be duly adopted and executed effective as of the
Effective Date.
ANADARKO PETROLEUM CORPORATION
By:    /s/ Marcia E. Backus    
Name:    Marcia E. Backus    
Title:    Senior Vice President    






6

--------------------------------------------------------------------------------






FIRST SUPPLEMENT TO THE KERR-McGEE CORPORATION BENEFITS
RESTORATION PLAN
AS AMENDED AND RESTATED EFFECTIVE MAY 1, 1999
(As it applies to Participants who were Participants in the
Oryx Energy Company Pension Restoration Plan
As of December 31, 1999)
(A)    Applicability of First Supplement
(1)
This First Supplement to the Kerr-McGee Corporation Benefits Restoration Plan
(the “First Supplement”) forms a part of the Kerr-McGee Corporation Benefits
Restoration Plan as in effect on and after May 1, 1999 (the “Plan”). The
provisions of this First Supplement shall apply only to those Participants who
were Participants in the Oryx Energy Company Pension Restoration Plan (the “Oryx
Plan”) as of December 31, 1999 (“Former Oryx Participants”) who became
Participants in the Plan effective January 1, 2000 (hereinafter referred to as
“First Supplement Participants”).

(2)
There shall be no duplication of benefits provided under the Plan and this First
Supplement, and the actuarially equivalent benefits payable under one shall be
inclusive of the actuarially equivalent benefits payable under the other unless
specifically provided otherwise in the provisions of the Plan or this First
Supplement.

(3)
All terms used in this First Supplement shall have the meanings assigned to them
in the provisions of the Plan, unless a different meaning is plainly required by
the context.

(B)    Merger of Oryx Plan into the Plan Effective January 1, 2000
(1)
The Oryx Plan had previously been sponsored by Oryx Energy Company (“Oryx”).
Oryx was merged with Kerr-McGee Corporation (“KMG”) effective February 26, 1999
(the “Merger”). Due to the Merger, KMG assumed the Oryx Plan and obligations
thereunder including those to the Former Oryx Participants.

(2)
KMG believed that it would be in the best interest of the Oryx Plan, the Plan
and the Participants therein that the Oryx Plan be merged and continued in the
Plan effective January 1, 2000.

(3)
The effective date of the merger of the Oryx Plan into the Plan shall be January
1, 2000.

(4)
Upon merger of the Oryx Plan into the Plan effective January 1, 2000, there
shall be no further benefit accruals pursuant to the terms of the Oryx Plan, and
benefits for all First Supplement Participants shall accrue thereafter in
accordance with the terms of the Plan. Following the merger, all benefits earned
under the Oryx Plan prior to January 1, 2000, and benefits earned pursuant to
the Plan from and after



First Supplement - 1

--------------------------------------------------------------------------------





such date will be paid in accordance with the terms of the Plan and this First
Supplement.
(C)    Benefits Applicable to First Supplement Participants
(1)
The term “Defined Benefit Plan” as applicable for a First Supplement Participant
means the Kerr-McGee Corporation Retirement Plan or its successor plan or the
Oryx Energy Company Retirement Plan prior to its merger with the Kerr-McGee
Corporation Retirement Plan on January 1, 2000.

(2)
The Restored Defined Benefit Plan Benefit under the Plan accrued by a First
Supplement Participant under Section 7 of the Oryx Plan as of January 1, 2000,
immediately prior to the merger of the Oryx Plan with the Plan (hereinafter
referred to as the “Oryx Plan Restored Benefit”) will be paid at the same time
as the benefits under the Defined Benefit Plan and in the form of a lump sum,
subject to offset pursuant to Section 9 of the Oryx Plan, if applicable,
regardless of the form of payment of the benefit under the Defined Benefit Plan.
The amount of such lump sum will be determined as the actuarial equivalent of
the Oryx Plan Restored Benefit. Such actuarial equivalency will be determined in
the same manner as and on the same basis as the actuarial assumptions provided
in the Defined Benefit Plan. The provisions of Section 6.01 of the Plan are not
applicable to the Oryx Plan Restored Benefit of a First Supplement Participant.

(3)
Effective January 1, 2000, that portion, if any, of the Restored Defined Benefit
Plan Benefit under the Plan payable to a First Supplement Participant that is in
excess of the Participant’s Oryx Plan Restored Benefit will be payable in
accordance with Section 6.01 of the Plan.

(4)
Former Oryx Participants who were receiving or who were eligible to receive
benefits from the Sun Company, Inc. Pension Restoration Plan and who were
transferred to the Oryx Plan as of November 1, 1988, shall continue to receive
or be eligible to receive their benefits under the Plan.

(D)    Right to Amend or Terminate First Supplement
The provisions of Section 8.01 of the Plan with respect to amendment and
termination thereof shall apply with equal force to this First Supplement.


First Supplement - 2